The conviction is for the unlawful possession of intoxicating liquor.
The indictment fails to allege that the liquor was possessed for the purpose of sale.
The law, as amended by the Acts of the 37th Leg., 1st Called Session, Chap. 61, requires that the case be reversed and remanded. The prosecution cannot be maintained upon the present indictment. See Francis v. State, 90 Tex.Crim. Rep., 235 S.W. Rep., 580, and Ex parte Mitchum, 91 Tex.Crim. Rep., 237 S.W. Rep., 935, not yet reported.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.